Citation Nr: 0915381	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-36 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a major depressive 
disorder.

4.  Entitlement to service connection for lipoma of the neck 
and shoulder.

5.  Entitlement to service connection for a respiratory 
disorder, claimed as emphysema and chronic obstructive 
pulmonary disorder.

(A separate decision will be issued by another Veterans Law 
Judge on the issues of entitlement to service connection for 
nosebleeds and whether new and material evidence has been 
obtained to reopen the previously denied claim of entitlement 
to service connection for a stomach and groin disability.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1969, including honorable service in the Republic of 
Vietnam from July 1966 to July 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a back 
injury, post-traumatic stress disorder, anxiety and 
depression.  The appeal is also from a March 2004 rating 
decision which denied service connection for major 
depression, lipoma, high arches, spinal shots, emphysema, an 
ear nose and throat disorder, a stomach and groin disorder 
and a vein disorder.  The Veteran did not appeal the denial 
of service connection for spinal shots or an ear nose and 
throat disorder; in June 2005, he withdrew his appeal 
regarding a stomach and groin disorder as well as a vein 
disorder; and, in August 2007, the Veteran withdrew his 
appeal regarding high arches.  Accordingly, the only issues 
before this Veterans Law Judge are as set forth on the title 
page of the decision.  

The Veteran appeared before the Board and gave personal 
testimony regarding the issues addressed in this decision in 
September 2007.  A transcript of that hearing is of record.  
In April 2008, the Veteran appeared before a different 
Veterans Law Judge and gave personal testimony regarding 
other issues.  A transcript of that hearing is also of 
record.  Because a different Veterans Law Judge heard the 
Veteran's arguments on his claims of entitlement to service 
connection for nosebleeds and his request to reopen the 
previously denied claim of entitlement to service connection 
for a stomach and groin disorder, a separate decision must be 
issued pursuant to 38 C.F.R. § 20.707.

The Veteran has expressed his dissatisfaction with VA's 
handling of his claims, and requested clarification of his 
claims' status, and a brief explanation of their processing, 
during the September 2007 Travel Board hearing.  

Firstly, the Veteran is advised that the law prescribes a 
sequential, "step-by-step" processing in any claim for VA 
benefits. The law's requirements for such processing and how 
VA decides claims benefits, are established by statutes 
enacted by Congress and signed by the President which are 
found and referred to below as "38 U.S.C.A §" followed by a 
section number of the U.S. Statutes; and regulations 
promulgated by VA after appropriate public comment and other 
procedures established by statute. The regulations are found 
in the Code of Federal Regulations, and are referred to below 
as "38 C.F.R. §" followed by a section number of the Code 
of Federal Regulations. 

The provisions of law also include the decisions of the U.S. 
Court of Appeals for Veterans Claims which are referred to by 
the volume of the published report of decisions, followed by 
"Vet. App." and then followed by the page number of the 
reporter where the specific decision may be found, as in "__ 
Vet. App. __." The year the decision was issued follows. 
Similarly, the decisions of the Federal Circuit Court of 
Appeals are likewise named and numbered. As can be seen, 
statutes and the decisions of the Court of Appeals for 
Veterans Claims and the Federal Circuit Court of Appeals are 
not generated or controlled by VA. 

The U.S. Supreme Court (whose decisions are indicated by 
"U.S." below) has held repeatedly that VA must follow all 
relevant laws and regulations. 38 U.S.C.A. § 7104(c) (West 
2002). See also Vitarelli v. Seaton, 359 U.S. 535, 539-40 
(1959); Service v. Dulles, 354 U.S. 363, 383-89 (1957); 
United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 
265-68 (1954); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991) (Board not free to ignore regulation adopted by VA); 
see also Grivois v. Brown, 6 Vet. App. 136, 140 (1994) 
(citing Vitarelli, supra, for proposition that procedures 
must be provided to all similarly situated VA claimants).

Under the law, claims processing is initiated by the filing 
of a claim; followed by the VA Regional Office developing and 
deciding the claim. If the benefit sought is denied in whole 
or in part, the Veteran may submit a Notice of Disagreement, 
which under 38 U.S.C.A. § 7105, initiates appellate review in 
the VA administrative adjudication process; and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal (VA Form 1-9 Appeal) after a Statement 
of the Case (Statement of the Case, dated in) is issued by 
VA. 

The record indicates that the Veteran has had many claims 
decided by the RO at various times since he submitted his 
first application for compensation and pension benefits in 
March 2002.  Because he has submitted claims at different 
times, the RO has processed those claims in the order in 
which they were received in accordance with the law.  There 
is not just one rating decision on the many disabilities 
presented.  For example, in the March 2002 application, the 
Veteran only claimed that he had a cyst removed during 
service, that he injured his back and that he had developed a 
psychiatric disorder.  In the course of determining all of 
the Veteran's disabilities for the purpose of determining 
eligibility for nonservice-connected pension, treatment 
records were reviewed and it was determined that the Veteran 
also had chronic obstructive pulmonary disease, actinic and 
solar keratoses, high arches, tinnitus, hearing loss and a 
major depressive disorder.

In November 2003, the Veteran advised VA that he wanted to 
add nine disabilities to his "appeal."  At that time, the 
Veteran submitted a VA Form 9 (Substantive Appeal form to the 
Board) regarding his post-traumatic stress disorder and back 
disability claims which was the final step in completing his 
"appeal" of those issues under the guidelines of 38 C.F.R. 
§ 20.200.  Consequently, the new disabilities described were 
started as new claims which were denied by the RO in a March 
2004 rating decision, in accordance with the law.  The 
Veteran then appealed portions of that rating decision and 
completed an "appeal" as to the claims regarding major 
depression, lipoma, high arches, emphysema, a stomach and 
groin disability and a vein disability.  In his December 2004 
VA Form 9 submitted to complete that "appeal," however, he 
expressed frustration with VA deciding "for itself to 
determine which issues are to be appealed/discussed."  At 
that time, the Veteran also stated that he did not expect 
that VA would be able to adequately evaluate his claims in 
light of the fact that he had recently experienced what he 
perceived to be undue difficulty getting a prescription 
refilled by the institution.

The Board has thoroughly reviewed each and every one of the 
Veteran's claims and finds that they have been appropriately 
evaluated by the RO and that VA has not determined on its own 
which issues will be further discussed.  The only claims on 
appeal, which is defined in 38 C.F.R. § 20.200 to be those 
claims on which a notice of disagreement was filed, a 
statement of the case was issued and a substantive appeal (VA 
Form 9) was received to complete the appeal process, are 
those set out on the title page of this decision and those to 
be adjudicated in a separate decision by the Board at the 
same time that this decision issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran did not engage in combat with the enemy 
during his period of service.

3.  The Veteran does not have a verifiable in-service 
stressor upon which a diagnosis of post-traumatic stress 
disorder may be predicated.

4. The Veteran does not have a current back disability that 
began during service or within one year of discharge from 
service.

5.  The Veteran's major depressive disorder is not the result 
of an incident or injury experienced during service.

6.  The Veteran does not have lipoma of the neck or shoulder 
that was incurred in service or is presumed to have developed 
as a result of exposure to herbicides during service in the 
Republic of Vietnam.

7.  The Veteran's chronic obstructive pulmonary disorder was 
not incurred in active service or as a consequence thereof.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A back disorder was not incurred in or aggravated by 
active service nor is such a disability presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  A major depressive disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Lipoma on the neck and shoulder was not incurred in or 
aggravated by active service nor is such a disability 
presumed to have been incurred as a result of exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

5.  A respiratory disorder, claimed as emphysema and chronic 
obstructive pulmonary disorder, was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  Because the Veteran here has a 
history of psychiatric disability and has expressed his 
frustration with the processing of his claims, VA has taken 
extra efforts to ensure that his claims have been properly 
explained and developed as will be discussed in detail below.

In letters dated in May 2002, September 2004, February 2005 
and August 2006, VA notified the Veteran of the information 
and evidence needed to substantiate and complete his claims 
for service connection, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additional notice of the five elements of a service-
connection claim was provided in a March 2006 letter as is 
now required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.  The Board also finds that all notices are 
preajudicatory as the RO readjudicated the claims in a July 
2007  Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
499 F.3d 1317, 1320 (Fed. Cir. 2007).  

As for VA's duty to assist, the Board finds that VA has 
complied with the requirements of the VCAA by aiding the 
Veteran in obtaining evidence and affording him the 
opportunity to give testimony before a Decision Review 
Officer in September 2004 and before the Board in September 
2007.  VA obtained service personnel and treatment records as 
well as post-service treatment records.  


While the Veteran through his representative stated at the 
Board hearing in September 2007 that he desired updated VA 
treatment records for the Veteran's post-traumatic stress 
disorder be added to the record and that such records have 
not been obtained, such delay is not required as there is 
already evidence of a current diagnosis of post-traumatic 
stress disorder and current treatment is not at issue.  

Thus, because the records do not fill any deficits in the 
record because the element absent from the claim is a 
verified in-service stressor, the Board finds that it is not 
necessary for VA to obtain the records.  See Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992)(observing that evidence of the 
Veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service).

The Veteran was asked on several occasions, including at his 
hearing before the Board, to provide additional information 
to corroborate his alleged in-service stressors.  He has 
provided only general statements about perimeter duty and 
"red alerts" that cannot be verified through any of the 
military records services and, in March 2007, the RO made a 
formal finding that there was inadequate information to 
confirm a stressor. The law provides that while the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991). Further, under the 
law, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. §  5107(a). 

VA has made every effort to assist the Veteran in 
substantiating his claim regarding post-traumatic stress 
disorder through verification of a stressor.

Although VA has not provided physical examinations of the 
Veteran specific to the disabilities here in question, the 
Board finds that examinations are not required under 
38 C.F.R. § 3.159(c)(4).  Specifically, there is no evidence 
of a verified in-service stressful event, no evidence of a 
currently diagnosed back disability, nor evidence of lipoma 
of the neck or shoulder, major depression or a respiratory 
disorder during service, which are elements necessary to meet 
the low threshold articulated McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), for when an examination must be scheduled.  
While the Veteran is certainly competent to provide testimony 
regarding continuity of symptomatology regarding symptoms 
that are non-medical in nature such as pain, he is not 
competent to render medical diagnoses.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).  Also, as 
discussed in detail below, the Board is not required to 
accept a medical opinion that is based upon a history 
provided by the Veteran that is not found to be credible.  
See Coburn v. Nicholson, 19 Vet. App. 427 (2006); also see 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

VA has met its duty to assist the Veteran in substantiating 
his claims.  Consequently, following review of the entire 
record, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  Thus, the Board turns to the merits of the 
Veteran's claims.

The Merits of the Claims

The Veteran claims that he developed post-traumatic stress 
disorder and a major depressive disorder as results of his 
service in the Republic of Vietnam.  Specifically, he asserts 
that he feared for his life while performing perimeter duty 
while stationed at Tan Son Nhut Air Base outside of Saigon.  
The Veteran also contends that he injured his back while 
loading on a truck to perform his perimeter duty, that he 
developed lipoma of the head and shoulder because of his 
exposure to Agent Orange, and that he developed a respiratory 
disorder after experiencing pneumonia during service.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a Veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

With regard to disabilities a Veteran attributes to exposure 
to Agent Orange, the law provides that for Veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a Veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Sections 3.307(d) are also satisfied:  chloracne or other 
acneform disease; Type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for the following conditions:  
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other 
than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002).




Post-traumatic Stress Disorder and Major Depression

The Veteran served in the United States Army as a clerk 
typist in Vietnam from July 1966 to July 1967.  He did not 
seek treatment for any psychiatric complaints during service 
and was found to have no psychiatric disability upon 
separation examination in September 1968.  The Veteran did 
not seek psychiatric treatment for three decades following 
his separation from service in January 1969.

The Veteran was stationed at the Tan Son Nhut Air Base from 
July 1966 to July 1967.  The Veteran's personnel records do 
not show that he performed duties other than administrative 
work nor do they reflect commendation for combat service.

The first evidence of psychiatric treatment is a 
hospitalization in February 1999 when the Veteran was 
referred for evaluation following a brief incarceration for 
elder abuse and marijuana possession.  Specifically, the 
Veteran was exhibiting symptoms of depression when seen by 
his primary physician and evaluation was requested to 
determine if he was in danger of harming himself or others.  
He was caring for his elderly father, reported having been 
hurt in personal relationships, and his only son had 
committed suicide seven months earlier.  It was noted that he 
felt that people were watching him and that he had "never 
got out of the Army."  Axis I diagnoses of major depression 
and cannabis dependence were rendered.

The Veteran began seeing a psychologist at the Vet Center in 
1999 and continued treatment for about six weeks.  In March 
2002, he filed an application for VA benefits and listed 
PTSD/anxiety/depression as a disability.  In May 2002, the 
Vet Center psychologist reported that the Veteran was 
grieving the loss of his son.  A diagnosis of a major 
depressive disorder without psychotic features was provided.  
There was no discussion whatsoever of military stressors 
and/or a diagnosis of post-traumatic stress disorder.

In September 2003, the Veteran provided the RO with two 
stressors during service relating to being on "red alert."  
He stated that one time while he was "manning positions" 
during a "red alert," he was struck in the leg/groin area 
by a very small piece of wood.  He gave no indication of how 
that happened, if he required treatment or if he feared for 
his life.  The second stressful event described was fainting 
while experiencing heat exhaustion in August 1966.  He 
related that it was again a "red alert" and he heard a 
noise that sounded like a weapon firing and he fell while 
loading onto a truck.  Again, he did not suggest that he was 
fearing for his life.  He did, however, elaborate on his 
exhaustion and being out of shape after a two-week leave.

In December 2003, the Veteran was referred to the VA mental 
health clinic after panicking during a physical examination 
of a hernia.  Upon examination, he related having cared for 
his abusive and alcoholic father until his death in 1999, 
having a schizophrenic son who committed suicide in 1997 or 
1998, and having sought counseling for about six weeks after 
his son's death.  When asked about being depressed, he stated 
"wouldn't you [be]?"  Regarding his military service, he 
reported having performed clerical work in the engineering 
headquarters in Saigon and having no combat experiences other 
than guard duty.  The nurse practitioner described the 
Veteran as being verbose in going into great detail about 
minute things and having an odd manner and confusing 
diagnostic presentation.  It was determined that criteria for 
a diagnosis of post-traumatic stress disorder were not met 
and the diagnostic impression was to rule out an adjustment 
disorder related to past abuse.  The Veteran contacted the 
mental health center the following day and asked that his 
records be changed as he did not feel that his combat 
experiences were accurately evaluated.

The Veteran was seen by a VA physician in the mental health 
clinic in February 2004 and again related that he was unhappy 
with the information entered into his records in December.  
It was noted that he was "carefully logical in his 
approach."  After examination and evaluation, an Axis I 
diagnosis of adjustment disorder with depressed mood was 
rendered and the stressors listed were childhood abuse, 
living alone, family/relationship issues, legal problems and 
financial problems.

The Veteran appeared and gave testimony before a Decision 
Review Officer in September 2004.  This was the first time he 
said that he saw dead bodies while serving in Vietnam.  He 
stated that he saw bodies in a building one time, that he saw 
a "bloody person" one walk up to the side of the road, and 
that he heard shots but never fired at anyone while on 
perimeter duty.  The Veteran testified that an ammunition 
dump blew up once, but did not say that he was fearful at 
that time.  He stated that he had not been the same since 
service; that he attended college after discharge and worked 
as a security guard for eight years until asked to resign.  
After that, he stated that he worked as a crane operator and 
on his father's farm.  The Veteran testified that he did not 
know if he had a diagnosis of post-traumatic stress disorder.

In November 2004, a private psychologist reported that he had 
seen the Veteran for "several sessions" in 1999 and 2000 
and that the Veteran met the criteria for a diagnosis of 
post-traumatic stress disorder.  He stated that the Veteran 
was traumatized by his combat situations.  In June 2006, the 
psychologist reiterated his findings and provided handwritten 
notes from treatment.  The documentation did not include any 
evidence corroborating the finding by the psychologist that 
the Veteran actually had combat experiences.

The Veteran had a positive screen for post-traumatic stress 
disorder during treatment at a VA facility in February 2005.  
At that time, he related having war memories daily.  In 
August and September 2005, two friends of the Veteran 
provided statements that they knew him prior to service and 
that he was not the same ever since he went to Vietnam.  His 
mother related in October 2005 that she noticed a change in 
the Veteran after service.

In May 2006, the Veteran underwent a psychosocial assessment 
with a VA psychiatrist and related that he feared for his 
life while on guard duty in Vietnam and that he saw body 
parts.  He stated that he was rejected by his family and 
girlfriend upon his return home and that he was called a baby 
killer.  The Veteran reported that he started drinking 
alcohol at that time.  The Axis I diagnosis was post-
traumatic stress disorder.  The Veteran returned to the 
clinic in September 2006 reportedly because his mother wanted 
him to go.

The Veteran provided another letter relating his in-service 
stressful events in August 2007.  This letter did not include 
the two previously described events, but did include details 
of the alleged perimeter guard duty at headquarters.  The 
Veteran related that he was scared while on perimeter duty 
because he had not had any advance training.  He stated that 
he saw bodies being unloaded from trucks by Vietnamese people 
and that an ammunition dump exploded.  He testified before 
the Board the following month that the events described 
occurred, that he feared for his life and that he has not 
been the same since that time.

Following a review of the Veteran's service records, the 
Board finds that he did not engage in combat with the enemy.  
As such, his statements alone are not sufficient upon which 
to find that a stressful event occurred in service.  Thus, 
corroborating evidence must be obtained. See 38 U.S.C.A § 
1154(b) (In substance, providing that in the case of any 
Veteran who engaged in combat with the enemy in active 
service with the military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.)  See also 38 C.F.R. § 3.304(d); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996).

As pointed out above, the Veteran has not provided specific 
information that may be used to check military records and 
determine if a stressful event was experienced during 
service.  The RO made a formal finding in March 2007 that it 
could not ask one of the military records archives services 
to check for a specific event.  The crux of the Veteran's 
claim is that he feared for his life while performing a duty 
that is not reflected in his records and, as a consequence, 
he developed a psychiatric disability.  His recollection of 
events has evolved over time and now includes fearing for his 
life while on perimeter duty at what was at the time one of 
the world's busiest airports.  There is, however, nothing in 
the record to support the Veteran's assertion that he was 
given this duty or that he performed it.

The Veteran was plainly referred for psychiatric treatment in 
1999 and determined to be depressed and grieving the loss of 
his son.  The most probative medical evidence is from the 
1999 evaluation and the reports from the Vet Center as the 
Veteran was treated there prior to his application for VA 
benefits and appears to have had no motivation in reporting 
his history other than to obtain treatment.  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (In the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency 
with other evidence submitted on behalf of the Veteran); See 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence").  

The Veteran has been very forthcoming in his desire to obtain 
monetary benefits because of apparent lack of monetary 
resources on his father's farm.  Because the Veteran's 
alleged in-service stressors have changed so drastically over 
time, the Board finds that the Veteran's account of 
psychiatric symptoms is not credible.  

Prior to the March 2002 application, the Veteran presented as 
being depressed as a result of childhood abuse, relationship 
problems and the suicide of his son.  Since he submitted his 
application, he has reported seeing dead bodies in Vietnam 
and fearing for his life.  He also expressed concern at how 
his combat service was portrayed in his VA treatment records.  
The Veteran clearly has a current diagnosis of post-traumatic 
stress disorder due to military experiences; however, because 
the stressful events upon which the current diagnosis is 
predicated cannot be verified nor are they corroborated by 
any evidence, the diagnosis cannot be accepted as showing 
current disability due to military service.  Therefore, 
service connection for post-traumatic stress disorder must be 
denied.

As for the diagnosis of a major depressive disorder, the 
evidence shows that the Veteran was given that diagnosis 
based upon his presentation in 1999 and 2000 of a grieving 
father.  He has also been diagnosed as having an adjustment 
disorder with depressive features due to childhood abuse, 
living alone, family/relationship issues, legal problems and 
financial problems.  There is no suggestion in the medical 
evidence or otherwise that the Veteran's depression stems 
from in-service events.  Consequently, absent competent 
evidence of the disability being incurred in or a result of 
military service, service connection for a major depressive 
order must also be denied.

Back Disability

The Veteran's service treatment records show that he 
complained of recurrent low back strain in October 1966.  
There is no other evidence of problems with the low back 
during service or upon separation examination in September 
1968.  Consistent with testimony of the Veteran, his records 
show that he was involved in a motor vehicle accident in 
December 1967.  At that time, he only complained of head and 
neck pain.  Thus, there is no evidence of a chronic low back 
disability during service or at the time of discharge in 
January 1969.

The Veteran's post-service treatment records do not show that 
he experienced any back problems within the first year after 
service.  He attended college and worked as a security guard 
for eight years then as a crane operator and laborer on his 
father's farm.  Current treatment records show that he has 
complaints of low back pain, but he is not diagnosed as 
having a back disability.  At an April 2002 VA Agent Orange 
examination, the Veteran's spine was noted to be straight, 
non-tender, and to have good mobility.  The diagnostic 
assessment included low back pain.

It is important to point out that pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  Establishing service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an 
alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if 
a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 
10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection).

The Veteran is certainly competent to testify as to symptoms 
such as pain which is non-medical in nature, however, he is 
not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Absent evidence of a current disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Veteran's statements that he has had back pain since 
service and the diagnostic assessment of low back pain are 
not sufficient to be considered evidence of current 
disability to rise to the level as to require further 
development of the record in the form of a medical 
examination to determine if a medical linkage exists.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
assertions regarding continuity of symptomatology are not 
supported by the medical evidence and only show that the 
Veteran has chronic low back pain that is not so severe as to 
be a diagnosable disability.  Accordingly, service connection 
for a back disability must be denied as there is no competent 
medical evidence of a current disability.





Lipoma of the Neck and Shoulder

The Veteran was treated during service for a cyst behind the 
right ear.  He testified, and the medical evidence shows, 
that he has developed cysts in various places on his body 
over the years.  The medical evidence does not include an 
opinion as to  the cause of the Veteran's dermatology 
symptoms.

In October 1991, the Veteran had three lumps removed.  He had 
reported that the ones on his left arm and on his neck had 
been present for six or seven years, which would be well 
after his period of service.  Upon excision and biopsy, the 
arm lesion was determined to be a lipoma and the neck lesion 
was an epidermal inclusion cyst.  Neither of these types of 
lesions are included in the list of presumptive disabilities 
for service connection due to exposure to herbicides.

The Veteran underwent a VA Agent Orange examination in April 
2002.  The only dermatology findings were of actinic 
keratosis.  Current treatment in the dermatology clinic does 
not include treatment for a disability presumed to be a 
result of exposure to herbicides.

The Veteran testified before the Board that he had the one 
lump removed from behind his ear during service and noticed 
the others after service.  He stated that they were 
uncomfortable but did not effect his ability to function.  
The Veteran testified that a nursing assistant once told him 
that they might be a result of his exposure to herbicides in 
Vietnam.  He has not, however, provided any medical evidence 
to support this proposition.

Based on the Veteran's service in Vietnam in 1966 and 1967, 
VA presumes that he was exposed to herbicides such as Agent 
Orange.  Because there is no evidence of lipoma of the neck 
and shoulder during service and because the type of lesions 
that they were identified as being are not included in the 
list of presumed disabilities, however, service connection 
must be denied on both a direct and on a presumptive basis 
for his skin disabilities of the neck and shoulder.  
Specifically, there is no competent medical evidence to 
suggest that any current skin problems began during service 
or as a consequence thereof. Because the Veteran is not a 
medically trained professional, he is not competent to offer 
an opinion as to a diagnosis, or the cause of a disorder. 
Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Competent medical evidence linking a disorder to symptoms is 
required. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1).


Respiratory Disorder

The Veteran's service treatment records show that he 
experienced an upper respiratory disorder shortly after his 
entry into service in March 1966.  There is no other 
indication in his service records of his having difficulty 
breathing and/or a reduced lung capacity.  After his December 
1967 motor vehicle accident, a chest x-ray was performed 
which was suggestive of an infiltrate or fluid in the left 
chest.  He was not, however, diagnosed with a respiratory 
disorder.

The Veteran did not seek nor require treatment for a 
respiratory disorder for decades after service.  He underwent 
an Agent Orange examination in April 2002 and related a 
forty-year history of smoking cigarettes, up to two packs per 
day.  The Veteran was found to have chronic obstructive 
pulmonary disorder.  This disorder was not medically linked 
to his period of service.  Current treatment records include 
a history of emphysema and chronic obstructive pulmonary 
disorder.  

In March 2006, a private ear, nose and throat specialist 
reported that he had reviewed the Veteran's service records 
and that the Veteran had upper respiratory infections that 
began during service and continue today.  He stated that the 
Veteran would benefit from treatment for chronic obstructive 
pulmonary disorder, but did not provide any rationale for his 
comment that upper respiratory infections that started during 
service continued after service.  

However, this statement is based upon a history as provided 
by the Veteran that is not borne out by the post-service 
medical evidence.  Swan v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the Veteran, and that a claimant's report must be examined 
in light of the evidence of record).  

The apparent linking of the current disability to the one-
time treatment for an upper respiratory infection forty years 
earlier is not found to be competent evidence to support the 
Veteran's claim, and it is therefore not probative.  
Specifically, the Board is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by 
the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); also see DeSousa v. Gober, 10 Vet. App. 461 (1997).  

The Veteran testified before the Board that he did not 
require treatment for a respiratory disorder after service 
and, in fact, did not know he had a problem until he was 
examined for herbicidal-related disorders in 2002 and was 
told he had chronic obstructive pulmonary disease.  He stated 
that he had not had the same lung capacity since he was 
hospitalized for pneumonia in Fort Polk.  However, the 
Veteran did not make any comments about his extensive history 
of smoking cigarettes and marijuana.

Given the evidence as outlined above, the Board finds that 
the history of upper respiratory infections continuing since 
service provided to the private ear, nose and throat 
specialist in March 2006 is not probative.  The Veteran did 
not seek treatment for any respiratory problems after service 
and credibly testified that he did not know he had a problem 
until he went for the VA examination in 2002.  As such, the 
comments that could be considered as a link between the 
Veteran's one in-service treatment and his current diagnosis 
of chronic obstructive pulmonary disorder are not accepted as 
competent medical evidence.  See Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  As a result, there is no medical evidence 
linking the currently diagnosed respiratory disorder to 
service.  As noted above, the Veteran is certainly credible 
to testify as to a continuity to symptomatology that is non-
medical in nature.  The Board is still tasked, however, with 
determining the weight to be given to those assertions.  
Because there is no competent evidence to support a finding 
that a current respiratory disability exists as a result of 
service, service connection for a respiratory disorder, 
claimed as both emphysema and chronic obstructive pulmonary 
disorder, is denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a back disability is denied.

Service connection for a major depressive disorder is denied.

Service connection for lipoma of the neck and shoulder, 
including as due to exposure to herbicides, is denied.

Service connection for a respiratory disorder, claimed as 
emphysema and chronic obstructive pulmonary disorder, is 
denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


